[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Escalera et al vs. Torres, et al
This matter reaches the court by way of defendants' motion to strike the second count of the complaint, as amended. That pleading essentially alleges that the plaintiff was playing on the defendant's truck; that defendant was aware of it and that while so playing the defendant deliberately drove away at high rate of speed in violation of sections 14-218a and 14-222 CGS; that said violations were substantial factors in causing the plaintiff's injuries. From these pleadings and the reasonable inferences to be drawn therefrom, there is no question but that the defendant was conscious of the unreasonable risk presented by driving away at a high rate of speed while a child is playing on his vehicle. See, State v. Jupin, 26 Conn. App. 331, 340 (1992).
Consequently, the plaintiffs have satisfied the pleading requirements of section 14-295. Accordingly, defendants' motion to strike the second count is hereby DENIED.
MELVILLE, J.